Name: Commission Regulation (EEC) No 1560/89 of 5 June 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: marketing
 Date Published: nan

 No L 153/16 6 . 6 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1560/89 of 5 June 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 231 /89 (4), introduces a scheme for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter ; Whereas the intervention price for butter was reduced from 1 April 1989 by Council Regulation (EEC) No 767/89 (*) and from 1 May 1989 by Council Regulation (EEC) No 11 12/89 (*); whereas the price reductions applied to butter sold by intervention agencies under the scheme should be adjusted accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) . of Regulation (EEC) No 3143/85 is hereby amended as follows :  'ECU 225' is replaced by 'ECU 213',  'ECU 223' is replaced by 'ECU 211 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148, 28. 6 . 1968 , p. 13 . 0 OJ No L 84, 29 . 3 . 1989, p. 1 . P) OJ No L 298, 12. 11 . 1985, p. 9 . (4) OJ No L 29, 31 . 1 . 1989, p. 27. (j OJ No L 84, 29 . 3 . 1989, p. 7. (6) OJ No L 118 , 29 . 4. 1989, p. 3 .